Citation Nr: 0913313	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability prior to April 28, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
right ankle disability from April 28, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from May 1974 to May 
1976 and from October 1981 to March 1984.  He also had 
service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  By that decision, the RO granted service 
connection for right ankle disability and awarded an initial 
disability rating of 10 percent, effective September 26, 
2005.  In March 2008, the Board, among other things, remanded 
the Veteran's claim for additional development.

While the case was in remand status, the Appeals Management 
Center (AMC) increased the rating for right ankle disability 
to 20 percent by a July 2008 rating decision.  The 20 percent 
rating was made effective as of April 28, 2008.  Because less 
than the maximum available benefit for a schedular rating was 
awarded and because the increase was not granted effective 
from the initial date that service connection was awarded, 
the claim remains before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the Veteran is 
entitled to an initial evaluation in excess of 10 percent for 
right ankle disability prior to April 28, 2008, and whether 
he is entitled to an evaluation in excess of 20 percent from 
April 28, 2008.

After undertaking the development requested in the Board's 
remand and re-adjudicating the claim, the AMC issued a 
supplemental statement of the case (SSOC) dated in November 
2008.  The SSOC was mailed to the Veteran and his 
representative on November 24, 2008.  On December 3, 2008, it 
appears that the SSOC that was mailed to the Veteran was 
returned as undeliverable.

When a SSOC is issued, it is to be furnished to both the 
Veteran and his representative.  38 C.F.R. § 19.31 (2008).  
The SSOC will be forwarded to the Veteran's latest address of 
record.  See 38 C.F.R. § 19.30 (2008) (pertaining to 
statements of the case).

Beginning in approximately May 2006, the Veteran used a 
mailing address in Knob Noster, Missouri.  Several pieces of 
correspondence were successfully sent to this address from VA 
and the Veteran continued to indicate that the address was 
correct.  After the Board's March 2008 remand, the AMC became 
aware that the Veteran had moved to a VA facility in 
Prescott, Arizona.  There is no indication that 
correspondence to the Prescott address was returned as 
undeliverable through September 2008.  Prior to the mailing 
of the November 2008 SSOC, the RO in Phoenix, Arizona 
received a statement from the Veteran.  The statement 
indicates that the Veteran moved to an address in Mesa, 
Arizona.  Despite the fact that VA received notice that the 
Veteran's address had changed, the AMC mailed the November 
2008 SSOC to the Prescott address.  As noted above, it 
appears that the SSOC was returned as undeliverable to the 
AMC.  Additionally, in January 2009, the Board mailed 
correspondence to the Prescott address and it was also 
returned as undeliverable.

Clearly, the Veteran's representative received a copy of the 
November 2008 SSOC as the representative submitted a brief in 
March 2009 with a reference to the SSOC.  However, the 
Veteran must be sent the SSOC as well.  At the least, VA must 
mail the SSOC to the Veteran's latest address of record.  In 
this case, it appears that VA was made aware of a new mailing 
address, but mailed the SSOC to the old mailing address.  
This occurred even though the Veteran moved from a VA 
facility to a new address.  Due process calls for the Veteran 
to be mailed a SSOC to his latest address of record.  
Notably, the Veterans Appeals Control and Locator System 
(VACOLS) lists Tucson, Arizona as the Veteran's current 
address of record.  Thus, on remand, his correct address 
should be verified.

Accordingly, this case is REMANDED for the following action:

Take the necessary steps to verify the 
Veteran's current mailing address.  
Forward a copy of the November 2008 SSOC 
to the Veteran at his current address.  
Allow the Veteran an opportunity to 
respond before returning the record to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

